Cite as 2014 Ark. 420

                     SUPREME COURT OF ARKANSAS
                                          No.   CV-13-114

JESSIE HILL                                          Opinion Delivered October   9, 2014
                                  APPELLANT
                                                     PRO SE APPEAL FROM THE
V.                                                   JEFFERSON COUNTY CIRCUIT
                                                     COURT
                                                     [NO. 35CV-12-570]
STATE OF ARKANSAS
                                    APPELLEE         HONORABLE JODI RAINES DENNIS,
                                                     JUDGE

                                                     AFFIRMED.


                                           PER CURIAM


       In 1995, appellant Jessie Hill was found guilty by a jury in the Grant County Circuit Court

of capital murder and by a jury in the Ouachita County Circuit Court of first-degree murder.

He was sentenced to life imprisonment for the capital-murder conviction and 720 months’

imprisonment for the first-degree-murder conviction. This court affirmed the judgment of

conviction in the capital-murder case. Hill v. State, 325 Ark. 419, 931 S.W.2d 64 (1996). No

timely appeal was taken from the judgment of conviction in the first-degree-murder case, and

this court denied appellant’s motion for belated appeal. Hill v. State, CR-96-710 (Ark. Nov. 4,

1996) (unpublished per curiam).         Appellant subsequently pursued various unsuccessful

postconviction remedies in both cases.

       On October 9, 2012, appellant filed in the Jefferson County Circuit Court, the county

in which he was incarcerated,1 a pleading entitled “Habeas Corpus; Unlawful Detainer; Motion


       1
           As of the date of this opinion, appellant remains incarcerated in Jefferson County.
                                       Cite as 2014 Ark. 420

to Vacate, Set Aside, and Discharge; Motion for Disclosure.” The circuit court treated

appellant’s pleading as a petition for writ of habeas corpus and dismissed the petition for failure

to state a claim upon which relief may be granted. The circuit court further designated the

dismissal of the petition as a “strike” pursuant to Arkansas Code Annotated section 16-68-607

(Repl. 2005).2 Appellant now brings this appeal.3

       A circuit court’s denial of habeas relief will not be reversed unless the court’s findings are

clearly erroneous. Sanders v. Straughn, 2014 Ark. 312, ___ S.W.3d ___ (per curiam). A finding

is clearly erroneous when, although there is evidence to support it, the appellate court, after

reviewing the entire evidence, is left with the definite and firm conviction that a mistake has

been committed. Pankau v. State, 2013 Ark. 162. We find no error in the circuit court’s order

dismissing appellant’s habeas petition and affirm.

       A writ of habeas is proper when a judgment of conviction is invalid on its face or when

a trial court lacked jurisdiction over the cause. See Girley v. Hobbs, 2012 Ark. 447 (per curiam);

Abernathy v. Norris, 2011 Ark. 335 (per curiam). Under our statute, a petitioner who does not

allege his actual innocence and proceed under Act 1780 of 2001 Acts of Arkansas must plead

either the facial invalidity of the judgment of conviction or the lack of jurisdiction by the circuit


       2
         A dismissal of an incarcerated person’s civil action as frivolous, malicious, or for failure
to state a claim upon which relief may be granted is commonly referred to as a “strike” under
Arkansas Code Annotated section 16-68-607. See, e.g., McArty v. Hobbs, 2012 Ark. 257 (per
curiam).
       3
        Subsequent to the filing of the October 9, 2012 habeas petition, appellant filed various
other pleadings in the circuit court including another habeas petition, filed October 23, 2012.
The only pleading referenced in the circuit court’s order, however, is the October 9, 2012 habeas
petition. Failure to obtain a ruling on a particular issue or pleading precludes this court from
review on appeal. See Craigg v. State, 2014 Ark. 71 (per curiam).

                                                 2
                                       Cite as 2014 Ark. 420

court and must additionally make a showing by affidavit or other evidence of probable cause to

believe that he is illegally detained. Ark. Code Ann. § 16-112-103(a)(1); Murphy v. State, 2013
Ark. 155 (per curiam); Murry v. Hobbs, 2013 Ark. 64 (per curiam). The burden is on the

petitioner in a habeas-corpus petition to establish that the circuit court lacked jurisdiction or that

the commitment was invalid on its face; otherwise, there is no basis for a finding that a writ of

should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d 797 (2006) (per curiam). Proceedings

for the writ are not intended to require an extensive review of the record of the trial proceedings,

and the court’s inquiry into the validity of the judgment is limited to the face of the commitment

order. Murphy, 2013 Ark. 155.

       In support of issuance of the writ, appellant raised allegations of prosecutorial and police

misconduct, due-process violations, juror bias, lack of probable cause to support his arrests,

insufficient evidence to sustain his convictions, and actual innocence.4 On appeal, appellant

raises the same allegations that were raised below and additionally asserts that he was denied

effective assistance of trial counsel. Because arguments raised for the first time on appeal could

not have been considered by the lower court, they will not be addressed by this court. Green v.

State, 2013 Ark. 455 (per curiam); Williams v. State, 2013 Ark. 375 (per curiam). Accordingly, we

do not consider appellant’s ineffective-assistance-of-counsel claim, which is raised for the first

time on appeal.

       As to appellant’s claim that he is actually innocent of the crimes for which he was

convicted, a petitioner asserting the right to be released on a writ of habeas corpus on the



       4
        In the petition filed below and on appeal, appellant references both of his criminal cases.

                                                  3
                                           Cite as 2014 Ark. 420

ground of actual innocence must proceed under Act 1780 of 2001, codified at Arkansas Code

Annotated sections 16-112-201 to -208 (Repl. 2006), and the petition must be filed in the court

in which the conviction was entered. Appellant did not invoke Act 1780 in his petition; nor did

he file the petition in either of the circuit courts in which his convictions were entered.

          Appellant’s remaining claims are matters of trial error and are not cognizable in a habeas

proceeding because they do not call into question the jurisdiction of the circuit courts or the

facial validity of the judgment-and-commitment orders. McHaney v. Hobbs, 2012 Ark. 361 (per

curiam) (due-process allegations are not cognizable in a habeas proceeding); Craig v. Hobbs, 2012
Ark. 218 (per curiam) (challenges to the sufficiency of the evidence and admissibility of evidence

are not cognizable in a habeas proceeding); Tryon v. Hobbs, 2011 Ark. 76 (per curiam) (due

process and prosecutorial misconduct are matters of trial error and are not cognizable in a

habeas proceeding). A habeas proceeding does not afford a prisoner an opportunity to retry his

case. Tarkington v. Norris, 2012 Ark. 147 (per curiam). Appellant’s allegations were, or should

have been, raised and argued at trial, on direct appeal, or in a timely petition for postconviction

relief.

          Because appellant failed to show that the circuit courts in his criminal cases lacked

jurisdiction or that the commitments entered against him were facially invalid, there was no basis

for a finding that a writ of habeas corpus should issue. See Friend v. Norris, 364 Ark. 315, 219
S.W.3d 123 (2005) (per curiam). Accordingly, we affirm the circuit court’s order of dismissal.

          Affirmed.

          Jessie Hill, pro se appellant.

          Dustin McDaniel, Att’y Gen., by: Ashley Argo Priest, Ass’t Att’y Gen., for appellee.



                                                    4